Exhibit 10.12

AMENDMENT TO CONSULTING AGREEMENT

This Amendment dated August 21, 2008 amends that certain Consulting Agreement
dated June 1, 2007 between Homeowners Choice, Inc., a Florida corporation, and
Scorpio Systems, Inc., a Florida corporation.

Section 4 of the Consulting Agreement is hereby amended by inserting
“Twenty-Five Thousand and No/100 Dollars ($25,000.00)” in lieu of “Twelve
Thousand and No/100 Dollars ($12,000.00).”

Such higher payments will commence August 1, 2008.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

HOMEOWNERS CHOICE, INC. By:  

/s/ FRANCIS X. MCCAHILL

  Francis X. McCahill, III   Chief Executive Officer SCORPIO SYSTEMS, INC. By:  

/s/ PARESH PATEL

  Paresh Patel   President